DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are pending in this application and examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/21 and 2/27/20 have been considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  pfilthrin-µ is misspelled.  An internet search reveals the correct spelling is: Pifithrin-µ.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


And 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Woods et al (US20130171110) (Woods). 
Woods discloses differentiation medium, comprising components which protect against stress from reactive oxygen species [0075] (the claimed “cellular stress”), which is utilized for culturing human [0007] cells during transition of a cell such as a pluripotent stem cell into primitive blood cells (thereby disclosing the claimed “method of mediating cellular stress during transition of a cell into another cell type, comprising culturing said cell under conditions that lead to said transition of said cell,” claim 1).
Woods discloses culturing human blood precursor cells in media comprising an antioxidant which can be glutathione [0011], NAC [0078], ascorbic acid [0079], there by disclosing the claimed “treating the cell with an antioxidant” (one of two culture conditions required by claim 1). 

Regarding claim 2, Woods discloses the cells can be human [0007] and discloses culturing human blood precursor cells in media comprising an antioxidant which can be glutathione [0011], NAC [0078], ascorbic acid [0079], there by disclosing the claimed “treating the human blood precursor cell with an antioxidant” (one condition required by claim 2).   Woods further discloses the culture medium can comprise a cAMP signaling activator such as forskolin, thereby disclosing the claimed “activating a cellular pathway that reduces the concentration of intracellular reactive oxygen species comprises treating the cells with a cAMP signaling activator” (a second condition of claim 2).
 Because Woods discloses culture of human blood precursor cells under the claimed conditions, Woods teaches a method of mediating cellular stress in a human blood precursor cell during transition of said precursor cell into a blood cell. 
Regarding claim 3, Woods discloses the generation of hematopoietic stem cells, hematopoietic progenitor cells and mature blood cells (the claimed “more committed cell type”) from patient derived induced pluripotent stem (iPS) cells [0006], thereby disclosing the claimed “wherein said transition comprises differentiation of the cell to a more committed cell type” (claim 3). 
Regarding claim 5 and 6, Woods discloses [0081] the medium can comprise a cAMP signaling activator such as forskolin (claim 6), thereby disclosing the claimed “activating a cellular pathway that reduces the concentration of intracellular reactive oxygen species comprises treating the cells with a cAMP signaling activator” (claims 5 and 6).
Regarding claims 8 and 9, Woods discloses the antioxidant can be glutathione [0011], NAC [0078], ascorbic acid [0079].  Woods discloses the ascorbic acid concentration can be present at a concentration of from about 0.5 to about 5,000 ng/mL, 
Regarding claims 12 and 13, Woods discloses differentiation medium comprising components which protect against stress from reactive oxygen species [0075]. Woods discloses culturing the cells undergoing transition to another cell type and that the media can comprise [0011] a p38 MAPK inhibitor, thereby disclosing the claimed “inhibiting the cellular stress response pathway comprises inhibiting p38 mediated senescence” (claim 12) which is preferably LY2228820 [0011] (claim 13). Woods discloses [0074] that LY2228820 reduces cellular damage and stress and results in an increase of the most primitive fraction of blood cells and is included in the differentiation medium at a concentration 1 to about 10,000 nM, a range encompassing the claimed range of 20 to 500 nM (claim 13). 
Regarding claims 22 and  23, Woods discloses the generation of human hematopoietic stem cells, hematopoietic progenitor cells and mature blood cells from patient derived induced pluripotent stem (iPS) cells [0006] (thereby disclosing the claimed “medium for de novo generation of human blood cells,” and the claimed “wherein the cell is an induced pluripotent stem cell,” claim 22).  Woods discloses a medium comprising an antioxidant can be glutathione [0011], NAC [0078], ascorbic acid [0079] and media can comprise [0011] a p38 MAPK inhibitor (an inhibitor of p 38 mediated senescence, claim 12) which is preferably LY2228820 [0011], thereby disclosing two components from the list. 

Regarding the rejection under 35 USC 102(a)(2), the applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Cipolleschi et al (“The Role of Hypoxia in the Maintenance of Hematopoietic Stem Cells,” Blood, Vol82, No 7 (October 1, 1993: pp 2031 -2037) (Cipolleschi).  The teachings of Woods above are incorporated herein in their entirety. 
Woods differs from the claims in that the document fails to disclose culture by placing the cell in a hypoxic environment.  However, Cipolleschi cures the deficiency. 

Cipolleschi discloses the total number of cells increased in direct proportion to increasing oxygen concentration (see, figure 1).  Further, Cipolleschi discloses the oxygen concentration varied from 0 to 18%.  Cipolleschi  discloses culture at 4% oxygen (figure 1) and that no cell increase was seen at 3% oxygen and that cell loss occurred at lower concentrations (page 2032, right column, Results), thereby disclosing the claimed “wherein reducing the available oxygen for a cell comprises reducing the amount of oxygen in a culture system to about 4%” (claim 21) and (the claimed “wherein the available oxygen in a medium surrounding the cell comprises placing the cell in a hypoxic environment,” claim 7). 
Cipolleschi further discloses (page 2035, left column, Discussion) that hypoxic culture conditions clearly selected for certain types of hematopoietic progenitors in BMC cultures, as compared with aerobic cultures.  Cipolleschi  discloses that culture in low oxygen conditions slowed down cell proliferation and differentiation and that increased oxygen increased the development of actively cycling committed progenitors such as CFU-NM (page 2035, bridging paragraph) there by disclosing the claimed “culturing said cells under conditions that lead to said transition of said cell.”
It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Woods by culturing the cells under conditions having reduced oxygen availability around the cell as taught by Cipolleschi in view of the 
One of ordinary skill would have had a reasonable expectation of success in mediating cellular stress during cell transitions in view of the teachings of Cipolleschi, disclosing that culture in low oxygen conditions slowed down cell proliferation and differentiation.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

	2.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Nijboer et al (“Targeting the p53 Pathway to Protect the Neonatal Ischemic Brain, Ann Neurol 2011; 70:255-264) (Nijboer). The teachings of Woods above are incorporated herein in their entirety.  
	Woods differs from the claims in that the document fails to disclose inhibiting the cellular stress response pathway by inhibiting mitochondrial p53 mediated apoptosis. However, Nijoeber cures the deficiency.
	Nijboer discloses Pifithrin-u (claim 18) and that it is an inhibitor of mitochondria p53 association (Abstract).  Nijboer discloses that PFT-u treatment was associated with strong inhibition of apoptotic pathways and reduced oxidative stress (Abstract). 

Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

	3.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Kettle et al (“Mechanism of inactivation of myeloperoxidase by 4-aminobenzoic acid hydrazide,” Biochem. J. (1997) 321, 503–508) (Kettle). The teachings of Woods above are incorporated herein in their entirety.  
	Woods differs from the claims in that the document fails to disclose inhibiting the innate immune response by inhibiting myeloperoxidase production with a myelo-peroxidase inhibitor.  However, Kettle cures the deficiency.
	Kettle discloses neutrophils generate a powerful oxidant (hypochlorous acid) which contributed to oxidative damage (Abstract).  Kettle discloses 4-ABAH (claim 17) is an inhibitor of myeloperoxidase (Abstract).  
	Regarding the claimed concentration of 100 uM, Kettle discloses utilization of 50 uM 4-ABAH (Results).  It would have been obvious to one of ordinary skill to utilize that amount of 4-ABAH which inhibited myeloperoxidase activity in a particular culture system.  The choice of the amount to use is considered to be within the purview of one of ordinary skill in the art and would be dependent upon the cell type and culture conditions, lacking evidence to the contrary.
 	It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Woods by including a myeloperoxidase production induction (4-ABAH) inhibitor in the culture medium as taught by Kettle in order to reduce or 
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

4.	Claim 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Wang et al (“Calpain inhibitor attenuates ER stress-induced apoptosis in injured spinal cord after bone mesenchymal stem cells transplantation,” Neurochemistry International 97: 15-25 (July 2016) (Wang). The teachings of Woods above are incorporated herein in their entirety. 
Woods differs from the claims in that the document fails to disclose addition of a calpain inhibitor.  However, Wang cures the deficiency.
Wang discloses a calpain inhibitor (MDL 28170, claim 20) and that MDL28170 rescues bone marrow stem cells by inhibiting the ER stress induced apoptosis (highlights) (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting endoplasmic reticulum stress;” claim 14); (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated stress” (claim 15); and the claimed “ wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated apoptosis of the cell;” claim 19).
Regarding claim 20, Wang discloses utilization of 10 uM calpain (page 16, right column, fifth paragraph), a value falling within the claimed range of about 0.5 -25uM.
It would have been obvious to one of ordinary skill to the method of mediating cellular stress of Woods by inclusion of a calpain inhibitor in the culture media in order to inhibit the endoplasmic reticulum stress and inhibit apoptosis of stem cells as taught by Wang.  One of ordinary skill would have had a reasonable expectation of success in 
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Lith et al (“Engineering biodegradable polyester elastomers with antioxidant properties to attenuate oxidative stress in tissue,” Biomaterials. 2014 September ; 35(28): 8113–8122) (Lith).   The teachings of Woods above are incorporated herein in their entirety.
Woods differs from the claims in that the document fails to disclose utilization of citric acid as an antioxidant.  However, Lith cures the deficiency.
Lith discloses a citric acid based biodegradable elastomer with native intrinsic antioxidant properties (Abstract).  Lith discloses a poly(1,8-octanediol-co-citrate-co-ascorbate) (POCA), a citric-acid based biodegradable elastomer with native, intrinsic antioxidant properties. Lith discloses POCA reduced reactive oxygen species generation in cells after an oxidative challenge and protected cells from oxidative stress-induced cell death and that importantly, POCA antioxidant properties remained present upon degradation. Regarding claim 10 and the concentration of citric acid, the amount to use is considered to be a routine optimization by one of ordinary skill in the art and ascertainable through routine trial and error.  Further, applicant’s specification identifies citric acid as a known antioxidant. 
It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Woods by inclusion of an antioxidant such as citric acid/ascorbic polymer in the culture medium as taught by Lith in view of the teachings of Lith that a biodegradable, intrinsically antioxidant polymer may be useful where oxidative stress is a concern (Abstract).
One of ordinary skill would have had a reasonable expectation of success in mediating cellular stress in view of the teachings of Lith that POCA reduced reactive 
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Prigione et al (“The Senescence-Related Mitochondrial/Oxidative Stress Pathway is Repressed in Human Induced Pluripotent Stem Cells,” STEM CELLS 2010;28:721–733) (Prigione).  The teachings of Woods above are incorporated herein in their entirety.
Woods differs from the claims in that the document fails to disclose a transition which comprises conversion of a cell into an induced pluripotent stem cell.  However, Prigione cures the deficiency.  
Prigione discloses (Abstract) induced pluripotent stem cells (iPSCs) are a novel stem cell population obtained from somatic cells through forced expression of a set of genes normally expressed in embryonic stem cells (ESCs) and that these reprogrammed cells acquire self-renewal properties and appear almost undistinguishable from ESCs in terms of morphology, gene expression, and differentiation potential.  Prigione discloses (Abstract), accordingly, iPSCs exhibit alterations of the senescence-related telomerase and p53 signaling pathways. Prigione discloses (Abstract) cellular reprogramming can modulate the mitochondrial/oxidative stress pathway, thus inducing a rejuvenated state capable of escaping cellular senescence.
Prigione discloses the efficiency of iPSC generation has been found to be significantly increased by inhibition of p53 signaling and treatment with antioxidants (page 721, right column, bottom 6 lines), thereby disclosing the claimed “wherein said transition comprises conversion of the cell into an induced pluripotent stem cell” (claim 4).
It would have been obvious to one of ordinary skill, when transitioning a cell to an induced pluripotent stem cell stage, to utilize a method of mediating cellular stress as 
One of ordinary skill would have had a reasonable expectation of success in transitioning the cell into an induced pluripotent stem cell in view of the teachings of Prigione that the efficiency of iPSC generation has been found to be significantly increase by inhibition of p53 signaling and treatment with antioxidants (page 721, right column, bottom 6 lines).
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.


Conclusion
No claim is allowed.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/           Supervisory Patent Examiner, Art Unit 1632